Citation Nr: 9917368	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-17 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 
through February 1968 for the purposes of establishing 
eligibility for VA benefits.   

This matter arises from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.

The Board notes that the veteran's attorney, in his notice of 
disagreement, raised a claim for service connection for 
depression on a secondary basis.  As correctly pointed out by 
the RO in its statement of the case, even if service 
connection was granted for depression, it would not be rated 
as a separate disability because mood disorders such as 
depression and PTSD are rated under the same rating criteria.  
See 38 C.F.R. § 4.130, Codes 9411, 9433, 9435, 9440 (1998).  
The evaluation of the same disability under various diagnoses 
is to be avoided and thus precludes what is called 
pyramiding.  38 C.F.R.§ 4.14 (1998); also see Brady v. Brown, 
4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   Nevertheless, as the issue of secondary 
service connection has been raised and has not been 
adjudicated, it is referred to the RO for appropriate action.  
The veteran also filed a claim for total compensation due to 
individual unemployability which was denied by the RO in 
March 1999.  This claim has not been appealed and is not 
before the Board at this time.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of 
depression that is linked to military service.

2.  The veteran's service-connected PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships as manifested in nightmares, intrusive 
thoughts, poor control of aggressive impulses and social 
isolation with hypervigilance.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
depression is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).
 
2.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   

In the instant case, the veteran filed a claim for service 
connection for "PTSD, depression, and any other condition 
found in his SMRs."  His claim for PTSD was granted 
effective February 1998.  However, his claim for depression 
has failed to survive the threshold test for well-
groundedness.  There is no medical evidence to link 
depression or dysthymia to military service.  

The veteran's enlistment examination report was normal for 
psychiatric evaluation and the remaining service medical 
records during the applicable time period are completely 
devoid of complaints or clinical findings with regard to a 
psychiatric disability.  A VA hospital discharge summary of 
June 1995 noted that the veteran had a history of depression 
for four years with a previous psychiatric hospital 
admission.  It was further noted in the June 1995 discharge 
summary that he was unemployed and could not find a job, 
"making him more depressed."  Major depression was 
initially suspected but the only relevant discharge diagnosis 
was dysthymia and PTSD symptoms.  There was no indication 
from the psychiatrist that dysthymia or depression was 
related to service.

In July 1998 the veteran was afforded a VA psychiatric 
examination.  He complained of nightmares, stress and 
difficulty sleeping.  He reported that the symptoms had been 
present since service, worse in the past four years.  The 
examining physician reviewed the record and noted the VA 
hospital discharge summary of June 1995.  The examiner 
reported an Axis I diagnosis of PTSD, moderately severe.  
There was no indication of current depression or dysthymia.

As previously noted, in order to establish a well-grounded 
claim, there must be medical evidence of a nexus between a 
current disability and service.  Where the determinative 
issue involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (1997).  Here, the veteran reported that 
he was depressed since service but the medical evidence does 
not support that contention.  The June 1995 VA hospital 
report reflected depression for the past four years, and the 
July 1998 VA psychiatric examination did not result in a 
diagnosis of depression.  

Accordingly, as there is no medical evidence of a diagnosis 
of depression that is linked to military service, the claim 
for service connection on a direct incurrence basis must be 
denied as not well grounded. 

In reaching this decision, the Board considered and found no 
circumstances in this matter which would constitute notice to 
the VA that relevant evidence may exist or could be obtained, 
which, if true, would serve to render plausible the claim for 
service connection denied herein.  See McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  In addition, as this decision 
explains the need for competent medical evidence of a nexus 
between depression and military service, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection denied herein.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995). 

It is again pertinent to note that major depression was 
suspected upon VA hospital admission in June 1995 but the 
only discharge diagnosis was dysthymia with PTSD symptoms and 
the subsequent VA psychiatric examination failed to result in 
a diagnosis of major depression, depression, or dysthymia.  
Moreover, as pointed out by the RO in the statement of the 
case, even if service connection was granted for depression, 
it would not be rated as a separate disability because 
dysthymia, depression and PTSD are all rated under the same 
rating criteria.  See 38 C.F.R. § 4.130, Codes 9411, 9433, 
9434, 9435, 9440. The evaluation of the same disability under 
various diagnoses is to be avoided and thus precludes what is 
called pyramiding.  38 C.F.R.§ 4.14; also see Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  "The critical element [in 
determining whether appellant's disabilities may be rated 
separately] is [whether any] of the symptomatology for any 
one of these [] conditions is duplicative of or overlapping 
with the symptomatology of the other [] conditions."  Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  While there is no 
current diagnosis of depression, there is evidence of  
depressive symptoms; in the decision that follows, the Board 
concurs with the RO and will consider any depression symptoms 
in rating the veteran's PTSD.     


II.  Increased Rating for PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file which includes VA and private medical records, 
the Board further finds that the duty to assist the veteran 
has been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the Court, since this 
claimant timely perfected his appeal of an initial rating, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Thus, the Board must look to whether a rating in 
excess of 50 percent is warranted from the effective date of 
the allowance.  Id. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  With regard to mental 
disorders in particular, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (a), (b).  

The veteran is currently assigned a 50 percent disability 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this particular schedule a 50 percent rating is 
indicative of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control ( such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

In the instant case, the medical evidence of record does not 
support a rating in excess of 50 percent at any time since 
the effective date of February 1998 for the grant of service 
connection.  The veteran was reported to have symptoms of 
PTSD in June 1995, but there was no indication that he was 
impaired to the extent that a 70 percent rating was 
warranted.  The mental status examination report noted that 
the veteran was cooperative, alert and fully oriented with 
intact memory and a well-kempt appearance.  He had suicidal 
thoughts, but no plan, with a good relationship to reality.  
His insight and judgment were good and there was no evidence 
of a thought disorder.  His emotional state was depressed and 
he had a blunted affect.  However, there was no evidence to 
suggest obsessional rituals which interfered with routine 
activities, and his speech was not affected speech.  Nor was 
there evidence of continuous panic or depression to the 
extent that it affected his ability to function 
independently.  

Likewise, the VA examination from July 1998 showed that a 
rating of no more than 50 percent was warranted.  The veteran 
again reported nightmares and difficulty sleeping with a 
worsening of his symptoms in the previous four years.  He 
reported that he was withdrawn from most people and spent his 
time in the backyard.  He had no friends and could not 
tolerate stress.  He reported that he was fearful of hurting 
someone and frequently had homicidal thoughts but never acted 
on them.  He had been unemployed since October 1994, but he 
reported an extensive work history beginning with separation 
from service. 

The recent VA examiner reported a diagnosis of PTSD, 
moderately severe, with a global assessment of functioning 
(GAF) scaled score of 50 to 55.  The medical evidence overall 
showed no more than moderate disability.  It is apparent that 
the veteran's difficulties were primarily with his mood and 
motivation.  He was agitated with a depressed mood and flat 
affect, but there was no overt thinking disorder.  He was 
fully oriented with no memory impairment.  His insight was 
adequate.  While there is some indication of some 
difficulties in establishing and maintaining effective 
relationships, the recent VA psychiatric examination did not 
show any of the symptoms described in the schedular criteria 
of a 70 percent rating.  That is, there was no indication of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control ( such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  The veteran was 
admittedly withdrawn and stated that he had no friends.  
However, he has been married for more than twenty-seven 
years, and despite his assertion that he cannot get along 
with people, and has poor control of aggressive impulses, he 
has not shown evidence of unprovoked irritability with 
periods of violence, neglect of personal hygiene, or a 
general inability to establish and maintain effective 
relationships. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability rating in excess of 50 
percent for PTSD at any time since the February 1998 
effective date. 


ORDER

Entitlement to service connection for depression is denied.

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

